Citation Nr: 9911175	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.

2.  Entitlement to an effective date prior to April 13, 1994, 
for the grant of entitlement of a total rating based on 
individual unemployability due to the veteran's service-
connected psychiatric condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1993 and June 
1996 of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The first action granted 
service connection for PTSD and the veteran has appealed the 
assignment of a 50 percent disability rating (see discussion 
below).  The Board notes that the evaluation of the 
disability has been increased to 70 percent but the veteran 
has continued his appeal on this issue.  In the second 
decision, the RO awarded a total rating based on 
unemployability and assigned an effective date of April 13, 
1994.  The veteran has appealed that decision claiming that 
the effective date should be earlier. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  VA physicians have categorized the veteran's PTSD as 
moderate to severe in nature; these same doctors have said 
that as a result of his PTSD, the veteran is unemployable.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in October 1992.  On this form, 
the veteran requested service connection for PTSD.  To 
support his claim, a VA medical record was submitted showing 
treatment for and findings of PTSD.  VA Form 10-1000, 
Discharge Summary, October 15, 1992.  Per this form, the 
examiner wrote that the veteran was suffering from PTSD, that 
a Global Assessment Functioning (GAF) Score of 65 was 
appropriate, and that he was unemployable for a period of one 
or two months.  

The veteran then sat for a VA psychiatric examination.  See 
PTSD Exam, April 8, 1993.  The examiner noted the following:

The veteran was oriented for time, place 
and person.  There was no evidence of any 
hallucinations, delusions or other 
psychotic manifestations.  Recent and 
remote memory are intact.  His judgment 
is fair.  Fund of information is 
adequate.  The veteran is capable of 
handling his financial affairs.

DIAGNOSES:  Post traumatic stress 
disorder, chronic, severe.  The veteran 
is vocationally and socially severely 
handicapped and is unemployable.

Upon reviewing this information, the RO awarded service 
connection for PTSD and assigned a 50 percent evaluation.  VA 
Form 21-6796, Rating Decision, July 17, 1993.  The effective 
date of the award was September 3, 1992.  

Following notification of the award, and within one year of 
the rating action, the veteran submitted a Social Security 
Administration decision that showed that the veteran was 
unemployable.  The administrative law judge's decision said 
that the veteran's unemployability was due to his PTSD along 
with an organic affective disorder, anxiety, and panic 
attacks.  When the veteran proffered this information to the 
RO, the veteran said that he was unemployable as a result of 
his service-connected PTSD.  VA Form 21-4138, Statement in 
Support of Claim, April 12, 1994.  

To the Board, the veteran's statements appears ambiguous in 
that it is unclear whether the veteran was requesting a 100 
percent evaluation for his PTSD or a total rating disability 
as a result of his PTSD.  That is, there is a likelihood that 
when the veteran requested a 100 percent evaluation for his 
PTSD, he was disagreeing with the assignment of the 50 
percent rating.  Construing the veteran's statement 
liberally, it is the opinion of the Board that the veteran's 
April 1994 VA Form 21-4138, Statement in Support of Claim, 
was meant as a notice of disagreement stemming from the 
original claim and not merely a new claim for a total rating.  
Hence, the Board will review all of the medical documents 
presented since that original decision and will determine 
whether the veteran's condition should be rated higher.

The United States Court of Appeals for Veterans Claims, 
previously known as the Unites States Court of Veterans 
Appeals, and hereinafter the Court, has previously held that 
a claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held that 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under the new criteria, or the old, whichever is 
the most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

There are potentially significant differences under the 
former and current regulations that may affect the type of 
evidence and argument submitted by a claimant.  Although the 
claimant has not received specific notice of the potential 
applicability of the amended regulations, and has not had an 
opportunity to submit evidence and argument pertaining to 
evaluation of his PTSD under the amended regulations, the 
Board believes that it may consider and apply those amended 
regulations if the claimant would not be prejudiced by the 
Board's action.  In other words, because the Board will apply 
the criteria most beneficial to the veteran, he will not be 
prejudiced by such action.

The old criteria read as follows:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  
38 C.F.R. Part 4, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 9400 and 9411 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

In January 1993, the veteran was admitted for treatment at 
the Tuscaloosa VA Medical Center (VAMC).  He was discharged 
after thirteen days of treatment.  Upon his release, the 
treating physician assigned a GAF of 60 and stated that the 
veteran "could function adequately in the community".  
However, he also reported that the veteran was possibly 
unemployable.  Additionally, the doctor wrote:

	. . . He [the veteran] denied 
hallucinations in any sphere. . . No 
delusional thinking was revealed.  His 
thought processes were good with no 
blocking, no loosening of associations, 
no tangentiality, no circumstantiality, 
no flight of ideas, no feelings of 
thought insertion or thought withdrawal, 
no true ideas of reference and no overt 
paranoias noted.  His speech was fluent, 
logical and goal directed with no 
perseverations or redundancies. . . The 
patient's mood was one of mild dysphoria 
but he denied suicidal ideation, intent 
or plans. . . He has been explosive and 
argumentative toward others . . . He did 
complain of mild to moderate anxiety but 
did not feel overwhelmed by it at this 
time and denied symptoms of panic 
disorder.  He was alert and oriented in 
all spheres. . . .

One month later, the veteran was readmitted to the VAMC 
because of experiencing homicidal thoughts and 
hallucinations.  When he was examined, his mood appeared 
angry, he was easily agitated, and his judgment and insight 
were impaired.  He was released after four days and it was 
recommended that the veteran receive employment counseling.  
He was not, however, deemed unemployable.  Yet, his treating 
physician did not say that was employable.

In July 1993, the veteran was admitted to the VAMC for almost 
forty-five days for participation in the local PTSD 
psychiatric program.  The following was written about the 
veteran's hospital stay:

	. . . He was prescribed Klonopin 2 
mg. At h.s. for nightmares, Buspar 10 mg. 
PO q.i.d., Tegretol 200 mg. B.i.d/400 mg. 
At h.s. for his temper outbursts, and 
Anafranil 225 mg. Daily for flashbacks 
and obsessions. . . . Veteran continued 
to complain of chronic rage and anger. . 
. By 8/12/93 his mood appeared to be 
stable.  He continued to have some 
difficulty with temper and nightmares. . 
. . Veteran was able to successfully 
complete the PTSD program and by 8/26/93 
seemed to be improved and it was felt 
that he could function in the community 
with follow-up.  He was therefore 
discharged.  At the time of release he 
was nonpsychotic.  His mood was improved 
as well as his energy level.  His affect 
was still somewhat sullen at times.  His 
concentration was better and he was 
sleeping better.  He still obsessed some.  
He still had anger but was in control. . 
. 

He was deemed unemployable.

Nearly one year later, the veteran underwent a psychiatric 
examination in conjunction with his claim.  PTSD Exam, July 
30, 1994.  Although his PTSD was rated as moderate in 
severity, a GAF score of 5 was given.  Per the old Diagnostic 
and Statistical Manual of Mental Disorders (DSM), the levels 
of impairment were superior (1), very good (2), good (3), 
fair (4), poor (5), very poor (6), grossly impaired (7), and 
unspecified (0).  An individual with a poor rating of 5 was 
judged to have marked impairment in either social relations 
or occupational functioning, or moderate impairment in both.  

Fifteen months later the veteran re-entered the VAMC.  See VA 
Form 10-1000, Discharge Summary, November 2, 1995.  As in the 
past, when he finished up his six week treatment, he was 
classified as unemployable.  The treating physician also 
scribed the following:

Veteran was admitted to acute psychiatry 
to participation in the PTSD program. . . 
. Due to his severe psychiatric problems 
that the veteran seemed to be 
experiencing it was felt that he was 
neither employable nor feasible for a 
vocational rehabilitation program at this 
time. . . .

In June 1996, the veteran underwent additional 
hospitalization for his mental disorder.  A mental status 
exam was conducted revealing:

The patient has no psychotic symptoms and 
thought processes are well organized.  
Speech is fluent.  His affect is 
congruent with his mood, and is one of 
moderate dysphoria.  He also has chronic 
anger.  He also reports hypervigilence at 
times, but he currently denies suicidal 
ideations, intent, or plans.  He denies 
dangerousness to others though he thinks 
about it at times.  He does have mild to 
moderate anxiety but denies symptoms of 
panic disorder.  Though clinically he 
complains of difficulties in 
concentration and memory, cognitively he 
is intact to gross testing.

The doctor additionally wrote that "the veteran is never 
employable due to [his] PTSD".  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that 
the evidence of record clearly establishes that the veteran's 
psychiatric illness is more disabling than currently rated.  
Numerous VA physicians have attested to the fact that the 
veteran is unemployable due to his PTSD.  Moreover, the 
record suggests that said unemployability has been present 
prior to the time he was granted service connection for PTSD 
in July 1993.  The Court held in Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994), speaking of DC 9411 in effect prior to 
the recent change, "...the criteria...for a 100% rating are 
each independent bases for granting a 100% rating."  Since 
one of the "independent bases" reads "Demonstrably unable 
to obtain or retain employment," a 100% schedular rating is 
appropriate.  Thus, an increased evaluation is warranted.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (1996).

As a result of the Board's determination that the veteran's 
PTSD renders him 100 percent disabled and that he has been 
100 percent disabled since the time he was granted service 
connection for this condition, a discussion of whether an 
earlier effective date for the assignment of a total rating 
based on unemployability is unnecessary.  This issue is now 
moot because a total rating based upon individual 
unemployability requires that the schedular rating be less 
than total.  See 38 C.F.R. § 4.16(a) (1998), which states, in 
pertinent part "[t]otal disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total. . . ." Since the greater benefit has been granted, 
the claim emanating from a total rating is now deemed settled 
and not open for discussion.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

